UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7221



EDDIE HARRELL,

                                           Petitioner - Appellant,

          versus


CALVIN ANTHONY, Warden; CHARLES M. CONDON, At-
torney General of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-00-510-9-13)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie Harrell, Appellant Pro Se. Derrick K. McFarland, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie Harrell appeals the district court’s order granting

summary judgment to the Respondents and denying relief on his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).

We have reviewed the record and the district court’s opinion ac-

cepting the recommendation of the magistrate judge and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See Harrell v. Anthony, No. CA-00-510-9-13 (D.S.C. July 27,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2